2022 IL App (1st) 211258-U
                                            No. 1-21-1258
                                     Order filed October 11, 2022
                                                                                        First Division


 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ______________________________________________________________________________
                                               IN THE
                                  APPELLATE COURT OF ILLINOIS
                                          FIRST DISTRICT
 ______________________________________________________________________________
 THE PEOPLE OF THE STATE OF ILLINOIS,                           )   Appeal from the
                                                                )   Circuit Court of
           Plaintiff-Appellee,                                  )   Cook County.
                                                                )
     v.                                                         )   No. 19 CR 13894
                                                                )
 MARQUE ROSS,                                                   )   Honorable
                                                                )   Charles P. Burns,
           Defendant-Appellant.                                 )   Judge, presiding.



           JUSTICE COGHLAN delivered the judgment of the court.
           Presiding Justice Lavin and Justice Pucinski concurred in the judgment.

                                              ORDER

¶1        Held: Denial of motion to quash was not erroneous here, where officer had reasonable
                suspicion to investigate further upon seeing defendant, parked near a vigil for a
                homicide victim, remove a gun from his waistband and toss it away, and where
                defendant was handcuffed to facilitate a Terry investigation and was not arrested
                until police had probable cause.

¶2        Following a jury trial, defendant Marque Ross was convicted of aggravated unlawful use

of a weapon (AUUW) and sentenced to 14 months’ imprisonment. On appeal, he contends that the

trial court erred in denying his pretrial motion to quash arrest and suppress evidence because his
No. 1-21-1258


possession of a concealed firearm in a car did not provide sufficient grounds for an investigatory

stop. See Terry v. Ohio, 392 U.S. 1 (1968). Alternatively, he contends that police handcuffing him

converted a Terry stop into an arrest for which they lacked probable cause, and that trial counsel

was ineffective for not making this argument. For the reasons stated below, we affirm.

¶3     Defendant was charged with AUUW for, on or about September 3, 2019, knowingly

carrying an uncased, loaded, and immediately accessible firearm on or about his person when not

on his land or in his abode, dwelling, or fixed place of business and when he had not been issued

a valid firearm owner’s identification card (FOID card) and concealed carry license (CCL). 720

ILCS 5/24-1.6(a)(1), (a)(3)(A-5), (a)(3)(C) (West 2018).

¶4     Defense counsel filed a motion to quash defendant’s arrest and suppress evidence. The

motion claimed that defendant was arrested on September 3, 2019, without a warrant or probable

cause, and counsel sought to suppress physical evidence and statements made or discovered during

and after his arrest. At the motion hearing, counsel told the court that she was arguing lack of either

reasonable articulable suspicion or probable cause.

¶5     At the hearing on the motion, Sergeant Jose Rojas testified that, on September 3, 2019, he

and other uniformed officers were at the site of a vigil for a homicide earlier that day. The officers

were there out of a concern that someone may shoot at the vigil. As Rojas walked alone from his

police vehicle towards the vigil, he noticed a red car parked near the vigil with its windows open.

As he walked towards the car, he saw clearly through the windshield that defendant was the only

occupant and was sitting in the front passenger seat. Defendant and Rojas made eye contact when

he was a few feet from the car. Defendant then reached with his left hand towards the right side of

his waistband and tossed a gun towards the driver’s side of the car. He raised his hands and said



                                                 -2-
No. 1-21-1258


that he had no gun. Rojas had not announced his office or said anything before defendant tossed

the gun and said he had no gun. Rojas did not draw his weapon until defendant threw his.

¶6     Rojas signaled for Officer Michael Conroy to assist him. Conroy told defendant to get out

of the car and detained him. He then asked defendant if he had a FOID card or CCL, and defendant

answered that he did not. Rojas recovered the loaded gun, and defendant was arrested and brought

to the police station. Rojas did not have an arrest warrant for defendant or a search warrant for the

red car. He learned at the police station that defendant had an active arrest warrant.

¶7     Following arguments, the court denied the motion to quash. It noted that police may

approach anyone to ask questions consensually and found that they had made no demands or shows

of authority towards defendant when he tossed the gun away from him. The court found that the

police had a reasonable articulable suspicion of a crime after seeing the gun. It was a proper

investigation to then ask defendant if he had a FOID card or CCL, and they had probable cause to

arrest when he answered no. The court also found that the warrant would clear any taint of illegality

from the arrest.

¶8     At trial, Rojas’s testimony was generally consistent with his hearing testimony. He added

that Conroy moved defendant to the area of the red car’s trunk when he detained him, but the

crowd at the vigil became agitated and Rojas ordered that defendant be placed in the back of a

police vehicle so the officers could leave. They left with defendant and the recovered gun.

¶9     Conroy corroborated that he and the other officers were “monitoring a vigil for a victim of

gun violence.” When he arrived at the scene, Conroy looked for Rojas, who had arrived first and

was alone. Conroy saw Rojas approach a red car with his weapon drawn and pointed to the ground.

Rojas signaled for Conroy to assist him, calling out a police code indicating the presence of a gun.



                                                -3-
No. 1-21-1258


Conroy went to the passenger side of the red car where defendant, its sole occupant, was seated.

From his vantage point, Conroy had not seen a gun. He detained defendant, believing him “to be

armed, on his person,” based on Rojas’s indication. Conroy handcuffed defendant and moved him

to the rear of the red car. There, he asked defendant if he had a FOID card or CCL, and defendant

replied that he did not. Conroy searched defendant for a weapon, finding none.

¶ 10   About the time Rojas removed a pistol from inside the red car, the crowd at the vigil became

agitated and started approaching them. Rojas told Conroy to put defendant into a police vehicle

and take him to the police station, which Conroy did. On the way, defendant said that he would

rather go to jail than be killed in the streets like his “homie.” At the station, Conroy inventoried

the pistol and its ammunition.

¶ 11   Officer Cesar Astorga testified that defendant said in a police station interview that he had

the gun for protection. The parties stipulated that the recovered gun was loaded and operative, and

that defendant did not have a valid CCL or FOID card on September 3, 2019.

¶ 12   The jury found defendant guilty of AUUW. Neither counsel’s written posttrial motion nor

his argument on the motion challenged the denial of the motion to quash. The court denied the

posttrial motion. Following a sentencing hearing, the trial court sentenced defendant to 14 months’

imprisonment with fines and fees. This appeal timely followed.

¶ 13   On appeal, defendant contends that the trial court erred in denying his motion to quash

because his possession of a concealed firearm in a car did not provide sufficient grounds for a

Terry investigation. Alternatively, he contends that police handcuffing him converted a Terry stop

into an arrest for which they lacked probable cause, and that trial counsel was ineffective for not

raising that claim.



                                               -4-
No. 1-21-1258


¶ 14    The State responds that police had a reasonable articulable suspicion that a crime was being

committed when defendant removed a gun from his waistband and tossed it. The State also argues

that defendant was handcuffed to facilitate the Terry investigation rather than to arrest him and

that trial counsel did not provide ineffective assistance.

¶ 15    As a threshold matter, we note that trial counsel did not claim in the motion to quash or

argue in the motion hearing that police arrested defendant without probable cause when they

handcuffed him, nor did counsel’s posttrial motion challenge the denial of the motion to quash.

Generally, a claim is forfeited if it is not raised before or during trial and preserved in the posttrial

motion. People v. Price, 2021 IL App (4th) 190043, ¶ 167. However, a defendant may claim for

the first time on appeal that trial counsel was ineffective. People v. Jefferson, 2021 IL App (2d)

190179, ¶ 26.

¶ 16    In particular, a defendant may claim that trial counsel was ineffective for not filing or

arguing a motion to suppress. People v. Jenkins, 2021 IL App (1st) 200458, ¶¶ 39-40. To show

ineffective assistance, a defendant must show both that counsel made an objectively unreasonable

decision and that counsel’s decision prejudiced defendant; that is, it is reasonably likely that the

outcome of the proceedings would be different absent counsel’s decision. Id. ¶ 40. Where a motion

to quash and suppress evidence would have failed, trial counsel is not ineffective for failing to file

such a motion. Id. ¶ 60. As defendant contends that trial counsel was ineffective for failing to raise

or preserve his contentions of error regarding quashing his arrest and suppressing evidence, we

shall consider them.

¶ 17    In reviewing the ruling on a motion to quash arrest and suppress evidence, we apply a two-

part standard of review, with great deference to the trial court’s findings of fact but none to the



                                                  -5-
No. 1-21-1258


application of those facts to the issues presented under the law. People v. Carter, 2021 IL 125954,

¶ 21. We reverse findings of fact only if they are against the manifest weight of the evidence while

we review de novo the ultimate legal ruling on whether the evidence should be suppressed. Id. In

that review, we may consider trial evidence as well as evidence from the suppression hearing. Id.

¶ 18   Pursuant to Terry, the right to be free from unreasonable searches and seizures (U.S. Const.,

amend. IV; Ill. Const. 1970, art. I, § 6) is not violated by a brief investigatory stop of a person

whom a police officer reasonably believes to have committed, or be about to commit, a crime. Id.

¶¶ 22-23. The investigatory stop must be justified at its inception, and the officer must be able to

point to specific and articulable facts that, taken together with rational inferences from those facts,

reasonably warrant intrusion upon the constitutionally protected interests of the person. Id. ¶ 22.

We apply an objective standard to the totality of the circumstances; that is, we consider whether

all the facts available to the officer at the time of the stop warrant a person of reasonable caution

to believe that the action taken was appropriate. Id. ¶ 23. Information known to police officers

acting in concert can be examined when determining whether the officer initiating the stop had

reasonable suspicion to justify a Terry stop. People v. Eyler, 2019 IL App (4th) 170064, ¶ 39. A

reasonable, articulable suspicion is less than probable cause and more than an unparticularized

suspicion or hunch of criminal activity. Carter, 2021 IL 125954, ¶ 23.

¶ 19   “A reasonable suspicion of criminality – a decidedly lower standard than probable cause –

arises when an officer ‘observes unusual conduct which leads him reasonably to conclude in light

of his experience that criminal activity may be afoot.’ ” (Emphasis added in Jenkins.) Jenkins,

2021 IL App (1st) 200458, ¶ 47 (quoting Terry, 392 U.S at 30). Wholly lawful conduct may justify

a suspicion that criminal activity was afoot, as in Terry with “a series of acts, each of them perhaps



                                                 -6-
No. 1-21-1258


innocent in itself, but which taken together warranted further investigation.” Terry, 392 U.S. at 22.

Terry investigations almost inherently involve activity that is not patently or obviously illegal, as

such activity would give police probable cause. Carter, 2021 IL 125954, ¶ 34. Reasonable

suspicion does not require police to “ ‘rule out the possibility of innocent conduct.’ ” Jenkins, 2021

IL App (1st) 200458, ¶ 47 (quoting United States v. Arvizu, 534 U.S. 266, 277 (2002)). Indeed,

where potentially innocent conduct can also suggest criminal activity, an investigative stop is

justified to resolve the ambiguity. People v. Lozano, 2022 IL App (1st) 182170, ¶ 35.

¶ 20    The mere possession of a gun outside of one’s home no longer necessarily amounts to

criminal conduct, and thus does not automatically or universally provide probable cause for arrest.

Jenkins, 2021 IL App (1st) 200458, ¶ 42. However, where an officer reasonably suspects unlawful

possession of a firearm, the officer may take limited investigative steps to confirm or dispel that

suspicion. Id. ¶ 48. Requiring police to confirm that one’s possession of a firearm is unlawful

before conducting a Terry inquiry “would put the cart before the horse; the point of the Terry

inquiry is to make that very determination.” Id. “Granted, defendant might have possessed the gun

lawfully, for all the officers knew at the outset. Even still, because he acted suspiciously, *** the

officers could reasonably suspect that his possession or activity was unlawful.” (Emphasis in

original.) Id. ¶ 47.

¶ 21    Here, we find no error in the trial court’s denial of the motion to quash. The evidence from

the suppression hearing and trial showed that officers were guarding or observing a public vigil

for a homicide victim, out of concern someone would shoot at the vigil, when Sergeant Rojas saw

defendant alone in a parked car in the passenger seat. The presence of the vigil as a target for a

shooting attack, and defendant’s presence in a parked car nearby, were circumstances highly



                                                -7-
No. 1-21-1258


relevant to the officers’ thought processes and actions. Officers are not required to ignore the

relevant characteristics of a location in determining whether the circumstances are sufficiently

suspicious to warrant further investigation. People v. Timmsen, 2016 IL 118181, ¶ 13.

¶ 22   As Rojas approached defendant, without saying anything or drawing his weapon, defendant

tossed a gun he had in his waistband away from him and towards the driver’s seat as soon as he

made eye contact with Rojas. See Jenkins, 2021 IL App (1st) 200458, ¶ 46 (“[u]pon noticing the

police, defendant acted as if he knew he was prohibited from having a gun and seemed to take

immediate steps to separate himself from the gun in an undetectable manner[, t]hat may not be

probable cause, but it is ‘reasonable suspicion’ that defendant's gun possession was unlawful or

that he was planning a crime.”)(emphasis in original). Under such circumstances, the officers had

reasonable suspicion of criminal activity related to a firearm at that point. In other words, they had

authority under Terry to investigate defendant’s possession of a firearm in public near a potential

target of gun violence. The court did not err in denying the motion to quash as it was filed.

¶ 23   Defendant also contends that counsel filed an incomplete motion to quash because counsel

did not claim that handcuffing defendant converted the Terry stop into an arrest for which officers

did not have probable cause. We disagree.

¶ 24   At the behest of Rojas, who saw defendant toss the gun and thus knew there was a gun on

or near the driver’s seat while defendant was in the passenger seat, Officer Conroy removed

defendant from the car. Conroy handcuffed him and moved him a few feet away. While Conroy

had not seen a gun at that point, he believed defendant had a gun because of Rojas’s indication to

that effect. We do not find that defendant was arrested at that point merely because he was

handcuffed. It is axiomatic that handcuffing a person does not inherently or necessarily convert a



                                                -8-
No. 1-21-1258


Terry stop into an arrest. People v. Colyar, 2013 IL 111835, ¶ 46; Lozano, 2022 IL App (1st)

182170, ¶ 50. Handcuffing must be reasonable in light of the circumstances prompting the Terry

stop or investigation. Lozano, 2022 IL App (1st) 182170, ¶ 50.

¶ 25   We find that Conroy was not arresting defendant or acting unreasonably under the

circumstances by handcuffing him. Conroy reasonably believed, based on Rojas’s indication, that

defendant had a gun and thus presented an immediate threat. As soon as he had addressed that

apparent threat, he proceeded with a Terry investigation. Specifically, he investigated the suspicion

that defendant’s possession of a firearm was unlawful by asking if he had either of the official

documents that would have permitted his possession of a loaded and accessible firearm in public:

a FOID card or CCL. See 720 ILCS 5/24-1.6(a)(1), (a)(3)(A-5), (a)(3)(C) (West 2018). When

defendant replied that he did not, the officers then had probable cause given Rojas had seen him

toss a firearm and they arrested him. Defendant was not arrested until after officers had probable

cause, so that taking him to a police station a short time later was proper. Because a motion to

quash arguing otherwise would have failed, trial counsel was not ineffective for failing to raise

defendant’s new argument.

¶ 26   Accordingly, the trial court did not err in denying the motion to quash and suppress

evidence, and trial counsel was not ineffective for failing to raise defendant’s new argument in the

motion. The judgment of the circuit court is affirmed.

¶ 27   Affirmed.




                                                -9-